Citation Nr: 0925212	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim.

In July 2004, this appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The Board subsequently denied the 
Veteran's appeal in an August 2005 decision.

Following a January 2007 Order from the United States Court 
of Appeals for Veterans Claims (Court), in February 2008, the 
appeal was remanded for additional development.  It is now 
returned to the Board.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2008).

As indicated above, this case was previously remanded in 
February 2008.  At that time, the Board, in pertinent part, 
directed that the RO/AMC obtain the unit records for Company 
D, stationed at the U.S. Army Long Binh Army Depot, from 
September 1970 to November 1971, including records such as 
morning reports describing whether the Veteran's unit was 
ever attacked by mortar and/or rocket fire.  The Board also 
requested information as to the location of the Company's 
station in proximity to an August 1971 attack on 60th 
Engineer Company.

A Request for Information (VA Form 3101) received by the NPRC 
in December 2008 shows that the requested information was not 
of record.  However, it was indicated that unit histories 
were available at the U.S. Army Military History Institute in 
Carlisle Barracks, PA 17013-5008.  A review of the Veteran's 
claims file reveals that it does not appear that an effort 
was undertaken to obtain such unit history of the Veteran's 
unit from the U.S. Army Military History Institute, or other 
agency.

Further, while the RO/AMC contacted the Veteran with regard 
to identifying the individual whose murder the Veteran 
witnessed and the individual who allegedly shot himself in 
the leg during service, it does not appear that an additional 
effort was undertaken to determine whether the Veteran's unit 
was ever attacked by mortar and/or rocket fire as directed by 
the February 2008 Board remand.

As such, the case must again be remanded before the Board may 
properly proceed with appellate review.  In this regard, the 
Court has indicated that a remand by the Board confers, as a 
matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall endeavor to obtain the 
Veteran's unit histories (unit records for 
Company D, stationed at the U.S. Army Long 
Binh Army Depot, from September 1970 to 
November 1971), from the U.S. Army 
Military History Institute in Carlisle 
Barracks, PA 17013-5008, in an effort to 
determine whether the unit was ever 
attacked by mortar and/or rocket fire.  
Information should be provided as to the 
location of Company's station in proximity 
to an August 1971 attack on 60th Engineer 
Company.

2.  If the U.S. Army Military History 
Institute is unable to locate such 
records, then the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center 
for Unit Records Research (CURR)) should 
be asked to locate the records.  

3.  If neither the U.S. Army Military 
History Institute nor the JSRRC are able 
to locate records about the Veteran's 
unit, an August 1971 attack on the 60th 
Engineer Company, or records about 
rocket/mortar attacks on the U.S. Army 
Long Binh Army Depot from September 1970 
to November 1971, and are unable to 
identity any other Federal agency which 
might be able to locate such records, or 
if such records have been destroyed, each 
agency should be asked to provide specific 
confirmation of that fact, and the RO 
should notify the Veteran of that fact.

4.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
such as if any stressor is verified and 
further VA examination is required, the 
required further action should be 
undertaken prior to further claim 
adjudication.  The Board reiterates that 
it is obligated by law to ensure that the 
RO complies with its directives, as well 
as those of the appellate courts.  If the 
appeal is returned to the Board without 
compliance of the remand directives by the 
RO another remand will likely result.  
Stegall, 11 Vet. App. at 271. 

5.  The RO will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




